IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                             AT JACKSON

                         OCTOBER 1997 SESSION
                                                   FILED
                                                  December 23, 1997

                                                   Cecil Crowson, Jr.
                                                   Appellate C ourt Clerk
LARRY LEONARD JOYNER, JR.,       )
                                 )   C.C.A. NO. 02C01-9610-CC-00328
           Appellant,            )
                                 )   LAKE COUNTY
VS.                              )
                                 )   HON. JOE G. RILEY, JR.,
BILLY COMPTON, Warden,           )   JUDGE
                                 )
           Appellee.             )   (Habeas corpus)



FOR THE APPELLANT:                   FOR THE APPELLEE:


LARRY LEONARD JOYNER, JR. (pro se)   JOHN KNOX WALKUP
Register No. 135266                  Attorney General & Reporter
Rt. 1, Box 330
Tiptonville, TN 38079-9775           DEBORAH A. TULLIS
                                     Asst. Attorney General
                                     450 James Robertson Pkwy.
                                     Nashville, TN 37243-0493

                                     C. PHILLIP BIVENS
                                     District Attorney General
                                     P.O. Drawer E
                                     Dyersburg, TN 38024




OPINION FILED:____________________



AFFIRMED


JOHN H. PEAY,
Judge
                                               OPINION



                 The petitioner filed his petition for writ of habeas corpus on August 9, 1996,

alleging that he is being illegally restrained by virtue of a twenty year sentence imposed

in 1990 for aggravated rape. He contends that the underlying conviction is void because

it is based on an invalid indictment. He alleges that the indictment is invalid because it

does not include an allegation of the mens rea element of the offense. The petitioner

relies on this Court's opinion in State v. Roger Dale Hill, Sr., No. 01C01-9508-CC-00267,

Wayne County (Tenn. Crim. App. filed June 20, 1996, at Nashville). The court below

summarily dismissed the petition, and this appeal as of right followed. We affirm.



                 We first note that our Supreme Court has overruled this Court's decision

in Hill. See State v. Hill, __ S.W.2d __ (Tenn. 1997). Moreover, the indictment against

the petitioner alleges that he committed aggravated rape by “unlawfully forcibly or

coercively sexually penetrat[ing] [the victim] causing personal injury.” The use of the term

“forcibly or coercively” is sufficient to allege the mens rea required for aggravated rape.1

The petitioner's contention is therefore without merit.



                 The judgment below is affirmed.



                                                    ___________________________________
                                                    JOHN H. PEAY, Judge




        1
            The mens rea requirem ent for ag gravate d rape is inte ntional, kn owing or reckles s. See State
v. Hill , __ S.W.2d __, __ (Tenn. 1997)

                                                      2
CONCUR:



______________________________
PAUL G. SUMMERS, Judge



______________________________
DAVID G. HAYES, Judge




                                 3